Citation Nr: 1100158	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as chronic obstructive pulmonary disease, including 
bronchitis, and old granulomatous disease.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, also claimed as secondary to service-
connected residuals of cold injury to the lower extremities.

3.  Entitlement to a compensable rating for ankylosing 
spondylitis.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active service from August 
1948 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing has 
been associated with the claims file.

In April 2008 and March 2010, the Board promulgated decisions on 
other claims and remanded the remaining claims that are 
considered in this decision.  

In the prior Board decisions, the claim of service connection for 
posttraumatic stress disorder was referred to the RO for 
appropriate action.    



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and 
exposure to Agent Orange is presumed.

2.  A lung disorder, diagnosed as inactive pulmonary 
tuberculosis, was shown to have had onset during active service.  

3.  A chronic lung disorder, chronic obstructive pulmonary 
disease, including bronchitis, was not affirmatively shown to 
have had onset during service; a chronic lung disorder, chronic 
obstructive pulmonary disease, including bronchitis, first 
diagnosed after service, is unrelated to an injury, disease, or 
event of service origin.

4.  Peripheral neuropathy of the lower extremities was not 
affirmatively shown to have had onset during service; and 
peripheral neuropathy of the lower extremities, first diagnosed 
after service, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, of service origin.

5.  For the period covered in the appeal, ankylosing spondylitis 
is manifested by partial fusion of the sacroiliac joints without 
evidence of involvement of the thoracic spine and lumbar spine; 
the evidence demonstrates that the clinical findings relative to 
the lower back are attributable to an entity separate from the 
asymptomatic ankylosing spondylitis of the sacroiliac joints.  


CONCLUSIONS OF LAW

1.  A lung disorder, diagnosed as inactive pulmonary 
tuberculosis, is due to disease that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  A lung disorder, chronic obstructive pulmonary disease, 
including bronchitis, is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).




3.  Peripheral neuropathy of the lower extremities is not due to 
disease or injury that was incurred in or aggravated by service; 
and peripheral neuropathy of the lower extremities may not be 
presumed to be due to any herbicide exposure therein.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  The criteria for a compensable rating for ankylosing 
spondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5240 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).






In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004, in April 2004, in October 2004, 
and in March 2006.  The notice included the type of evidence 
needed to substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, during 
service.  The notice also included the type of evidence needed to 
substantiate the claim for a higher rating for the ankylosing 
spondylitis, namely, evidence to show that the disability was 
worse and the effect the disability had on employment.

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
elements of a service connection claim, including the effective 
date of a claim and the degree of disability assignable.  





As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity of 
the disability and the effect that worsening has on employment).

To the extent the VCAA notice was provided after the initial 
adjudication, the timing was defective, but the timing defect was 
cured as after the RO provided content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case in August 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
to testify at a videoconference hearing before the undersigned in 
January 2008.  The RO has obtained the service treatment records, 
as well as records from VA.  The Veteran himself has submitted 
numerous private medical records to include those from Providence 
Memorial hospital, Physician's Hospital, and his family 
physician, neurologist, and rheumatologist.  He has not 
identified any additionally available evidence for consideration 
in his appeal.  






VA has conducted medical inquiry in an effort to substantiate the 
Veteran's claims.  38 U.S.C.A. § 5103A(d).  The Veteran was 
afforded VA examinations in July 2004, July 2006, and September 
2008, to evaluate ankylosing spondylitis.  The VA examination in 
September 2008 was to evaluate the lung disorder and peripheral 
neuropathy.  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Compensation is paid for disability resulting from personal 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).




Service connection may also be warranted for disability 
proximately due to or the result of a service-connected disorder 
and where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military service, certain listed diseases, to include acute and 
subacute peripheral neuropathy, will be presumed to have been 
incurred in service if manifest to a compensable degree within 
specified periods, even if there is no record of such disease 
during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for the listed conditions is any time 
after service, except that certain diseases such as acute and 
subacute peripheral neuropathy have a presumptive period of one 
year after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 
164 (1999).

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).







VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  Notice, 59 
Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Lung Disorder

For the purpose of the following analysis, the diagnosis of 
chronic obstructive pulmonary, includes bronchitis.  Dorland's 
Illustrated Medical Dictionary 538 
(31st ed. 2007).  

The Veteran claims that he currently has residuals of various 
pulmonary conditions that were noted on active duty to include 
chronic obstructive pulmonary disease, bronchitis, and old 
granulomatous disease. 

The Veteran served on active duty from August 1948 to August 1968 
to include a tour of duty in the Republic of Vietnam.  The 
service treatment records show that on an enlistment physical 
examination in August 1948 the lungs were normal.  On an August 
1950 physical examination (for discharge purposes), the lungs 
showed no abnormality on examination and chest X-rays showed no 
significant abnormality.  





Subsequent records show a diagnosis of chronic bronchitis in July 
1953, a diagnosis of rule out pulmonary disease in May 1961, and 
treatment for an upper respiratory infection with bronchitis in 
December 1966.  Chest X-rays in July 1953 showed calcifications 
in the left lung consistent with a healed primary complex, 
without evidence of recent or active disease.  A chest X-ray in 
October 1960 was normal.  Chest X-rays in November 1961 show 
calcific material in the left lung fields, as a residual from a 
previous inflammatory process, with the rest of the lung fields 
clear.  Chest X-rays in September 1967 show calcifications in 
both lower lung fields and no evidence of recent or active 
pulmonary disease; the diagnosis was old granulomatous disease 
bilaterally.  At the time of a retirement physical examination in 
April 1968, the Veteran indicated on a Report of Medical History 
that he had had shortness of breath, and an examiner commented 
that a previous evaluation revealed probable muscular etiology.  
On physical examination, the lungs and chest were evaluated as 
normal.  A chest X-ray in April 1968 was normal.  On an Army 
recall physical examination in September 1969, the Veteran denied 
shortness of breath and his lungs were evaluated as normal.  A 
chest X-ray at that time was normal.  

After service, at the time of a VA examination in December 1972, 
the Veteran reported that his father died of tuberculosis, and 
that he himself was hospitalized in 1959 and 1962 to be checked 
for tuberculosis.  (He reportedly was given a clean bill of 
health.)  Chest X-rays showed basilar fibrotic changes and 
evidence of old granulomatous disease, with no active disease 
seen at that time.  A physical examination at that time showed 
that the chest was symmetrical and well muscled.  Expansion was 
normal and equal on both sides, and the lungs were clear.  There 
were no rales.  There was no diagnosis of a lung disorder 
provided at that time.

VA chest X-rays showed that the Veteran in December 1981 had 
clear lungs without evidence of active inflammatory disease, and 
that in October 1982 he had calcified granulomas in the chest 
consistent with previous granulomatous disease.  VA chest X-rays 
in June 1991 showed obstructive pulmonary disease and an old 
calcification in the left base, with no acute disease shown.  In 
January 2004, a VA outpatient record indicates that the Veteran 
began smoking at age 15 and stopped in 1991.  

Thereafter, VA treatment records and chest X-rays show findings 
consistent with chronic obstructive pulmonary disorder.  For 
example, in an October 2004 VA consultation, it was noted that 
the Veteran had a long history of smoking and had a mild airway 
restriction and obstruction, which was probably chronic 
obstructive lung disease.  In a private record dated in November 
2004, J.Q., M.D., indicated that the Veteran was a very heavy 
smoker since his teenage years until ten years previously, and 
that he had chronic obstructive pulmonary disease.  A VA chest 
X-ray in October 2005 showed findings consistent with chronic 
obstructive pulmonary disease.  On a November 2005 VA cardiology 
clinic visit, the Veteran's diagnoses included chronic 
obstructive pulmonary disease.

At the time of a VA examination in September 2008 to determine 
the current nature and etiology of all lung disorders, the 
examiner reviewed the claims file, including service treatment 
records, and noted clear breath sounds on examination.  Chest 
X-rays dated in April 2008 showed scattered calcified granulomas 
without other acute process seen.  The diagnoses were history of 
old pulmonary tuberculosis with granulomas and chronic 
obstructive pulmonary disease secondary to smoking.  The examiner 
opined that the Veteran had inactive pulmonary tuberculosis while 
in service and post-service, as documented by chest X-rays 
showing scattered calcified granulomas.  The current findings, 
however, showed moderate obstructive airway disease with moderate 
diffusion defect that was secondary to chronic obstructive 
pulmonary disease associated with a long history of cigarette 
smoking.  The examiner added that the current symptoms of 
shortness of breath with mild exertion and a requirement of 
oxygen was more likely than not secondary to chronic obstructive 
pulmonary disease.  

On the basis of the service treatment records, particularly the 
chest X-rays beginning in July 1953, there is objective evidence 
that the Veteran had a respiratory condition that was initially 
manifest in service.  Chest X-rays at the time of enlistment and 
in 1950 were normal.  




However, the Veteran was treated for "bronchitis" in July 1953 
and X-rays at that time revealed calcifications consistent with a 
healed primary complex.  While some subsequent X-rays in service 
were inexplicably noted as normal, other X-rays such as the ones 
in November 1961 and September 1967 showed calcifications in the 
lung fields that were residuals of a previous inflammatory 
process for which a diagnosis of old granulomatous disease was 
made.  A few years after service, a VA examiner likewise noted 
evidence of old granulomatous disease without active disease at 
present.  On that examination in 1972, it is notable that the 
Veteran's father had reportedly died of tuberculosis.   VA X-rays 
in 1982 and 1991 again showed the calcified granulomas that were 
consistent with previous granulomatous disease.  After reviewing 
the record, a VA examiner in September 2008 diagnosed a history 
of old pulmonary tuberculosis and opined that the Veteran had 
inactive pulmonary tuberculosis while in service and after 
service, as definitively shown by chest X-rays.  

Although there is no direct evidence that the Veteran was 
diagnosed with pulmonary tuberculosis during service, the Veteran 
did testify that he had had tuberculosis at one time, the 
documentation in service of granulomatous disease by X-ray 
establishes that a granulomatous disease was present coincident 
with service.  Moreover, with the VA examiner's opinion that 
there was documentation to support the finding of inactive 
pulmonary tuberculosis during and after service, based on X-ray 
evidence, the Board finds that the evidence to such an extent is 
favorable to claim.  Accordingly, a lung disorder, diagnosed as 
inactive pulmonary tuberculosis, is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303.

As for service connection for a lung disorder, chronic 
obstructive pulmonary disease, including bronchitis, the Board 
finds that the evidence is against the claim for the reasons 
articulated below.  





As the Veteran served in Vietnam during the Vietnam era, it is 
presumed that the Veteran was exposed to Agent Orange.  However, 
the Veteran's currently identified lung disorder, chronic 
obstructive pulmonary disease, including bronchitis, is not on 
the list of diseases that are subject to the presumption of 
service connection due to exposure to herbicide agents in 
Vietnam.  Although not claimed specifically, presumptive service 
connection based on exposure to herbicides is not established 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  

Service connection on a direct basis is also not established.  
The service treatment records do not show that there were any 
complaints, treatment, or diagnosis of a lung condition, other 
than old granulomatous disease later identified as inactive 
pulmonary tuberculosis, that persisted in service.  Despite the 
diagnosis of "chronic" bronchitis in July 1953, the Veteran was 
not seen again for bronchitis until December 1966.  Thereafter, 
there was no complaint, treatment, or diagnosis of bronchitis, 
including at the time of the separation examination in April 
1968, a military recall examination in September 1969, and a VA 
examination in December 1972, at which times the lungs were 
evaluated as normal.  As the service treatment records lack the 
documentation of the combination of manifestations sufficient to 
identify a lung disorder, chronic obstructive pulmonary disease, 
including bronchitis, other than old granulomatous disease, and 
sufficient observation to establish chronicity during service, 
and as chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the claim 
under 38 C.F.R. § 3.303(b).

After service, a lung disorder was not diagnosed until the 1990s 
when chronic obstructive pulmonary disease was shown by chest X-
ray in 1991.  The absence of symptoms relative to this disorder 
from service until the 1990s, a period of more than 20 years, 
interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  


In addition private medical records, covering the period from 
1981 to 1991, relevant to a variety of health complaints, do not 
document symptoms of chronic obstructive pulmonary disease.

In balancing the lay evidence of the Veteran's statements and 
testimony against the absence of medical evidence of continuity 
of symptomatology, the Board finds that the evidence against 
continuity outweighs the Veteran's statements and testimony of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack of 
such evidence does not, in and of itself, render the lay 
testimony incredible).

Here, the evidence of continuity fails not because of the lack of 
medical documentation, rather any assertions of continuity are 
less credible and less probative than the evidence, namely, the 
service treatment records and the notable absence of symptoms, 
where complaints of other ailments were made and treated, for 
more than 20 years.

For these reasons, the preponderance of the evidence is against 
the claim of service connection for a lung disorder, chronic 
obstructive pulmonary disease, including bronchitis, on the basis 
of continuity of symptomatology under 38 C.F.R. § 3.303(b).

As for service connection based on the initial diagnosis of a 
lung disorder, chronic obstructive pulmonary disease, including 
bronchitis, under 38 C.F.R. § 3.303(d), there is no competent 
evidence that links the current chronic obstructive pulmonary 
disease, including bronchitis, to an injury or disease or event 
in service.  The VA examiner in September 2008, in considering 
the Veteran's report of a long history of shortness of breath, 
related the Veteran's moderate chronic obstructive pulmonary 
disease, including bronchitis, to a long history of cigarette 
smoking.  


The Board has considered whether the Veteran's current diagnosis 
of chronic obstructive pulmonary disease, including bronchitis, 
which the VA examiner in September 2008 attributed to the 
Veteran's smoking habit, can be attributed to smoking during 
service.  Both private and VA medical reports indicate that the 
Veteran had been a heavy smoker beginning in his teenage years.  
However, the United States Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Therefore, as a matter of law, any claim received by VA after 
June 9, 1998, is subject to this restriction.  In this case, the 
Veteran filed his claim of service connection for a lung disorder 
in September 2004, and therefore service connection for a lung 
disorder on the basis of tobacco use in service is precluded by 
law.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of personal knowledge), the chronic 
obstructive pulmonary disease, including bronchitis, is not a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).







Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The presence or diagnosis of chronic obstructive pulmonary 
disease, including bronchitis, cannot be made by the Veteran as a 
lay person based on mere personal observation, that is, perceived 
by visual observation or by any other of the senses, therefore 
chronic obstructive pulmonary disease, including bronchitis, is 
not a simple medical condition that the Veteran is competent to 
identify.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer a diagnosis of chronic obstructive pulmonary 
disease.  

Where, as here, there is a question of a diagnosis, which is not 
capable of lay observation, and a claimed disability is not a 
simple medication condition, the Veteran is not competent to 
state either that he suffered the claimed disability during 
service or that the claimed disability had onset during service.  
In statements and testimony, it appears that he is linking his 
current chronic obstructive pulmonary disease to the documented 
abnormalities noted in chest X-rays taken during and after 
service.  The Veteran's lay opinion is limited to inferences that 
are rationally based on the Veteran's perception and does not 
require specialized knowledge, education training, or experience.

Here the question of causation, that is, interpreting the in-
service and post-service X-rays, is not a simple medical 
condition as the Veteran as a lay person is not competent to 
declare either the presence or diagnosis of lung disorder based 
on personal observation, so that any inference based on what is 
not personally observable cannot be competent lay evidence.  


And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the relationship between chronic 
obstructive pulmonary disease and X-ray findings.  To this 
extent, the Veteran's s statements and testimony to this effect 
are excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim.

And while the Veteran is competent to report a contemporaneous 
medical diagnosis and he is competent in describing symptoms such 
as a long history of shortness of breath, which support a later 
diagnosis by a medical professional, see Jandreau at 1377, there 
is no evidence from any health-care provider that attributes the 
current diagnoses to an injury, disease, or event during the 
Veteran's service.  The exception to this is the VA examiner's 
attribution of chronic obstructive pulmonary disease to cigarette 
smoking, which the Veteran apparent engaged in during service; 
however, as noted earlier service connection for such a 
disability as the result of smoking is precluded by law.  For 
this reason, the evidence has no probative value, that is, 
statements and testimony of the Veteran do not tend to prove 
material issues of fact pertaining to the onset of the lung 
disability during service.

For the above reasons, the preponderance of the evidence is 
against the claim of service connection for a lung disorder, 
chronic obstructive pulmonary disease, including bronchitis, on a 
direct basis under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.303(b) and (d), and the benefit-of-the-doubt standard of proof 
under 38 U.S.C.A. § 5107(b) does not apply.

Peripheral Neuropathy of the Lower Extremities

The Veteran claims peripheral neuropathy of the lower extremities 
is related to service to include as secondary to his service-
connected cold injury residuals of the lower extremities. 




The Veteran served on active duty in the Army from August 1948 to 
August 1968, to include a tour of duty in the Republic of 
Vietnam.  The service treatment records do not contain any 
complaint, finding, or diagnosis of peripheral neuropathy of the 
lower extremities, or any symptoms related thereto.  At the time 
of his retirement physical examination in April 1968, the lower 
extremities were clinically evaluated as normal.  

After service, due to complaints of numbness and tingling in the 
feet and a burning sensation in the bottoms of the feet for one 
month, the Veteran underwent a private EMG/Nerve conduction study 
in March 2004.  The diagnosis including peripheral neuropathy 
based on findings of axonal neuropathy of the right and left 
peroneal nerves and right and left tibial nerves, and sensory 
neuropathy of the right and left sural nerves.  Private and VA 
medical reports in June 2004 and August 2004 refer to the 
peripheral neuropathy.  

The Veteran's claimed condition is shown to have onset many years 
after his discharge from service in 1968.  Based on the medical 
evidence in the record, peripheral neuropathy of the lower 
extremities was not shown to have had onset in service.  

Regarding whether herbicide exposure while serving in Vietnam 
resulted in his claimed disability, it is noted that peripheral 
neuropathy of the lower extremities is among the listed diseases 
associated with exposure to herbicides, for which service 
connection on a presumptive basis is warranted under 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, acute 
and subacute peripheral neuropathy have a presumptive period of 
one year after the last date on which the Veteran was exposed to 
an herbicide agent during active service.  The Veteran's tour of 
duty in Vietnam ended in 1967, and there is no competent medical 
evidence to show that a neuropathy in the lower extremities was 
manifest until many years after discharge from service in 1968.  




Furthermore, there is no competent medical evidence that the 
Veteran's current peripheral neuropathy of the lower extremities 
is actually caused by exposure to herbicides, or otherwise linked 
to his period of active service.  38 C.F.R. § 3.304(d).  

It is the Veteran's contention that his peripheral neuropathy in 
the lower extremities is related to his service-connected cold 
injury residuals.  A VA examiner in August 2004 acknowledged the 
difficulty in differentiating what symptoms were secondary to the 
cold injury and what was secondary to a spinal condition.  The 
examiner concluded that as the Veteran started to have more 
constant numbness and more problems in the 1990s with symptoms of 
radiculopathy of the lower extremities, it was more likely that 
the neuropathy was secondary to his severe osteoporosis and 
severe spinal stenosis and not due to cold injury residuals.  The 
examiner essentially reiterated his conclusion at the time of a 
VA examination of July 2006, wherein he identified the residuals 
of cold injury in the lower extremities and remarked that the 
complaints of constant numbness in the feet since 1998 were 
coincident with evidence of spinal canal stenosis that required 
laminectomy.  There is no medical evidence in the file to show 
that the peripheral neuropathy was related to the service-
connected cold injury.  

As to the Veteran's statements relating peripheral neuropathy to 
cold injury, although the Veteran is competent to describe 
symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), the 
peripheral neuropathy is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The presence or diagnosis of peripheral neuropathy cannot be made 
by the Veteran as a lay person based on mere personal 
observation, that is, perceived by visual observation or by any 
other of the senses, therefore peripheral neuropathy is not a 
simple medical condition that the Veteran is competent to 
identify.  Also the Veteran's lay opinion is limited to 
inferences that are rationally based on the Veteran's perception 
and does not require specialized knowledge, education training, 
or experience.

Here the question of causation, that is, the relationship between 
peripheral neuropathy and cold injures is not a simple medical 
condition as the Veteran as a lay person is not competent to 
declare either the presence or diagnosis of lung disorder based 
on personal observation, so that any inference based on what is 
not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the relationship between peripheral 
neuropathy and cold injures.  To this extent, the Veteran's 
statements and testimony to this effect are excluded or not 
admissible, that is, the statements are not to be considered as 
evidence in support of the claim.

And while the Veteran is competent to report a contemporaneous 
medical diagnosis and he is competent in describing symptoms such 
as numbness, which support a later diagnosis by a medical 
professional, Jandreau at 1377, there is no evidence from any 
health-care provider that attributes the current diagnosis to an 
injury, disease, or event during the Veteran's service.  


For the above reasons, the preponderance of the evidence is 
against the claim of service connection for peripheral neuropathy 
on a direct basis under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.303, and on a secondary basis under 38 C.F.R. § 3.310, and the 
benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 
5107(b) does not apply.  

Claim for Increase 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, there is the question of whether the Veteran's 
service-connected back disorder is related to other conditions in 
the thoracic and lumbar segments of the spine, so that all 
conditions must be considered in evaluating the service-connected 
disability.  The Veteran contends that his service-connected low 
back disability is associated with osteoporosis.  VA X-rays in 
December 1972 showed mild osteoporosis of the lumbar spine.  



Medical extracts submitted by the Veteran indicate that 
osteoporosis is a problem that may be associated with ankylosing 
spondylitis.  The Veteran's private rheumatologist (R.M., M.D.), 
in an August 2005 statement, indicated that the Veteran had 
severe osteoarthritis and osteoporosis, and that osteoporosis was 
associated with arthritis.  

Another private physician (J.G., M.D.) indicated in an earlier 
statement in January 2004 that the Veteran's present lumbosacral 
spine problems had been ongoing since the military, and that the 
Veteran had become more symptomatic recently with regard to 
spinal stenosis and compression fractures at L3 and L4. 

A VA examiner in July 2004 stated that the Veteran had 
compression fractures of the thoracic and lumbar spines due to 
severe osteoporosis and also signs of severe spinal stenosis, but 
that the low back symptoms were not attributable to ankylosing 
spondylitis as the latter was not found.  The examiner amended 
his opinion in April 2007 to the extent that residuals of 
ankylosing spondylitis was diagnosed based on new medical 
evidence.  

In September 2008, the Veteran underwent a VA examination to 
assess the current severity of ankylosing spondylitis.  The 
inquiry entailed an analysis of whether the current low back 
symptoms were related to the service-connected ankylosing 
spondylitis, including clarification of whether or not symptoms 
of osteoporosis and spinal stenosis were etiologically related to 
the ankylosing spondylitis.  

The Veteran complained of constant dull pain in the lower lumbar 
region with flares as well as pain in the left hip and right hip. 
Regarding his lower back, the Veteran reported no 
hospitalization, emergency room visit, or period of 
incapacitation.  On physical examination, there was no evidence 
of muscle spasm or tenderness along the paraspinous muscles.  
Forward flexion was limited to 60 degrees (with pain occurring 
between 55 to 60 degrees, without further limitation noted upon 
repetition.  This was associated with age and degenerative 
process in the lumbar spine.  Right and left lateral flexion and 
rotation were each 0 to 10 degrees without pain or further 
limitation following repetitive movements.  

X-ray findings of the thoracic, scoliosis and generalized loss of 
bone density, of the lumbar spine, scoliosis and osteophyte 
formation, and of the sacroiliac joints, partially fused joints, 
were noted, as well as bone density testing that showed 
osteoporosis with increased fracture risk.  

The diagnoses were ankylosing spondylitis without evidence of 
involvement of the thoracic and lumbar spine, and osteoporosis 
and spinal stenosis, which was not secondary to ankylosing 
spondylitis.  The VA examiner remarked that ankylosing 
spondylitis was a condition marked by pain and stiffness that was 
associated with inflammation and fusion in the joints.  Where 
there was involvement of the spine, the bones may fuse together 
as the disease progressed, rendering the joint immobile and 
causing a stiff, inflexible spine.  In the Veteran's case, the 
examiner stated that X-rays showed findings of fusion of the 
sacroiliac joints without calcification in the thoracic and 
lumbar spine.  The examiner opined that the lower back disability 
was due to a degenerative process in the thoracic and lumbar 
spine, with spinal stenosis and history of compression fractures.  

The examiner found that the Veteran's problem in the lower back 
was a separate clinical entity less likely than not secondary to 
ankylosing spondylitis of the sacroiliac joints.  Further, 
osteoporosis was deemed more likely than not associated with 
advanced age and decreased activity.   

In evaluating disabilities of the spine, the criteria is applied 
with or without symptoms such as pain, whether or not it 
radiates, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a, the 
General Rating Formula for Diseases and Injuries of the Spine.  








The criteria for a compensable rating, 10 percent, are forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  38 C.F.R. § 4.71a, Diagnostic Code 5240 (ankylosing 
spondylitis).  

The criteria for the next higher rating, 20 percent, are forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5240 
(ankylosing spondylitis).  

The criteria under the General Rating Formula for Diseases and 
Injuries of the Spine provide that normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Ankylosis 
is a condition in which the entire thoracolumbar spine is fixed 
in flexion or extension.

The record shows that the Veteran has more than 30 degrees but 
less than 60 degrees of forward flexion, and there is no 
ankylosis of the thoracolumbar spine, even when considering pain 
on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, despite the demonstration on VA examination of 
limitation of motion of the lumbar spine, the clinical findings 
were attributed not to the service-connected ankylosing 
spondylitis, but to severe spinal stenosis and history of 
compression fractures, as stated by the VA examiner in September 
2008.  


In other words, the service-connected ankylosing spondylitis is 
shown to be manifested by fusion of the sacroiliac joints without 
involvement of the thoracic spine and lumbar spine and that the 
fusion is asymptomatic.  As for the low back pain and stiffness, 
the symptoms are attributable to a degenerative process from a 
severe spinal stenosis, which is separate from the service-
connected ankylosing spondylitis; and that osteoporosis was 
likewise not related to the service-connected disability.  
Accordingly, a higher rating is not warranted under Diagnostic 
Code 5240.  

The conclusion of the VA examiner in September 2008 was 
consistent with those of the VA examiner in July 2004 and April 
2007.  The examiner indicated in July 2004 that there was severe 
functional impairment due to severe osteoporosis and severe 
spinal stenosis, but not due to ankylosing spondylitis as it was 
not found on examination.  Rather, the examiner diagnosed 
symptomatic severe osteoarthritis of the lumbar spine, worsened 
by spinal stenosis, and stated that the condition was not 
secondary to ankylosing spondylitis.  

In April 2007, the VA examiner clarified his opinion, remarking 
that X-rays of the sacroiliac joints, in contrast to the X-rays 
taken in July 2004, did indeed show evidence of ankylosing 
spondylitis through partially fused sacroiliac joints.  The 
diagnosis was residuals of ankylosing spondylitis, manifested by 
partially fused sacroiliac joints, and evidence of mild 
osteoarthritis of the sacroiliac joints and associated evidence 
of sacroiliac dysfunction.  At that time, in reporting objective 
findings, the examiner stated that the low back symptoms were 
secondary to severe spinal stenosis and osteoporosis with some 
signs of tenderness on the level of the sacroiliac joints with 
evidence of some sacroiliac joint dysfunction as there was pain 
on lateral flexion of the sacroiliac joint. Although there was 
noted to be sacroiliac joint dysfunction at that time as shown by 
pain on lateral flexion of the sacroiliac joint in April 2007, 
such was not objectively demonstrated on outpatient treatment 
records or at the time of the VA examination in September 2008.  




Reconciling the various reports into a consistent disability 
picture, the Board finds that for the period considered in this 
appeal the ankylosing spondylitis is most accurately depicted as 
a disability manifested by partial fusion of the sacroiliac 
joints that is essentially asymptomatic.  

The General Rating Formula for Diseases and Injuries of the Spine 
also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  As noted previously, the service-connected 
ankylosing spondylitis is essentially asymptomatic, and thus 
evaluation under neurologic criteria is unnecessary.  

In conclusion, for the reasons expressed, the preponderance of 
the evidence is against the claim for a higher rating for 
ankylosing spondylitis under the applicable criteria, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Consideration has been given to "staged ratings" for ankylosing 
spondylitis over the period of time considered in this appeal, 
but there have been no clinical findings to show that the 
condition meets the criteria for a higher rating.  

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  


If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

A review of the record indicates that the Veteran is retired and 
his condition is essentially asymptomatic.  As the disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular rating is, therefore, adequate.  Consequently, referral 
for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Service connection for a lung disorder, diagnosed as inactive 
pulmonary tuberculosis, is granted.  

Service connection for a lung disorder, chronic obstructive 
pulmonary disease, including bronchitis, is denied.

Service connection for peripheral neuropathy of the lower 
extremities, also claimed as secondary to service-connected 
residuals of cold injury to the lower extremities, is denied.

A compensable rating for ankylosing spondylitis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


